DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. Regarding arguments on page 9 of the Remarks, Examiner notes that para [0031] of Chu teaches that voices from each participant are recorded as they announce their presence after they call into the meeting. However, these samples are stored, and used to determine whether that participant’s voice will be transmitted or not. Therefore, these samples are not transmitted if they do not match an authorized speaker such as the first speaker in para [0022].
Examiner further notes that the second voice profile is generated “based on” the second voice signal, but how the generation is based on the signal is not explained. Further, the second voice signal itself is not defined. For example, the second voice signal could be interpreted as all the instances of the non-authorized user speaking, including both during registration and during the conference. The second voice profile could be generated using the voice of the speaker when the speaker registers at the beginning or prior to the call, which is not transmitted into the conference.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 9, 11, 13-14, and 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 2015/0111615 A1), hereinafter referred to as Chu.

Regarding claim 1, Chu teaches:
A method for filtering unwanted sounds from a conference call, the method comprising: 
generating a voice profile of a first user of a media device based on a first voice signal captured by the media device during a first conference call (para [0021-22], [0027], where information about participants in a conference call are stored, including voice samples collected in a call); and 
during a second conference call: 
analyzing a second voice signal captured by the media device during the second conference call (para [0022], where non-authorized voices are detected); 
determining, using the voice profile of the first user, that the second voice signal includes a voice of a second user different from the first user (para [0022], where the authorized speaker's voice is identified among the non-authorized speakers); 
in response to determining that the second voice signal includes a voice of a second user, preventing the second voice signal from being transmitted into the second conference call (para [0022], where non-matching voices are filtered out and only the authorized speaker's voice is transmitted); and
generating a second voice profile of the second user based on the second voice signal captured by the media device (para [0031], where samples from each user are recorded when they speak at the beginning of the call).  

Regarding claim 3, Chu teaches:
The method of claim 1, wherein the second voice signal is captured using a microphone, and wherein preventing the second voice signal from being transmitted into the second conference call comprises muting the microphone for a predetermined period of time (para [0022-23], where participants' phones are muted if they are not authorized, and para [0026], [0030], where speakers have authorized time periods to speak, and other speakers cannot be heard in that time).  

Regarding claim 5, Chu teaches:
The method of claim 1, wherein generating the voice profile of the first user of the media device comprises: 
identifying a base frequency of the first voice signal (para [0022], where the fundamental frequency is determined); 
determining a plurality of voice characteristics of the first voice signal (para [0022], where voice characteristics are analyzed); and 
storing, in association with the first user, the base frequency and the plurality of voice characteristics (para [0022], where a sample is created and stored, where the sample includes the voice characteristics).  

Regarding claim 6, Chu teaches:
The method of claim 5, wherein the plurality of voice characteristics includes at least one characteristic selected from the group consisting of pitch, intonation, accent, loudness, and rate (para [0022], where amplitude or loudness and rate of speaking are analyzed).  

Regarding claim 9, Chu teaches:
A system for filtering unwanted sounds from a conference call, the system comprising: 
audio input circuitry configured to capture voice signals (para [0022], where a microphone is used); and 
control circuitry (Fig. 1 element 101, para [0015], where a processor is used) configured to: 
generate a voice profile of a first user of a media device based on a first voice signal captured by the audio input circuitry during a first conference call (para [0021-22], [0027], where information about participants in a conference call are stored, including voice samples collected in a call); and 
during a second conference call: 
analyze a second voice signal captured by the media device during the second conference call (para [0022], where non-authorized voices are detected); 
determine, using the voice profile of the first user, that the second voice signal includes a voice of a second user different from the first user (para [0022], where the authorized speaker's voice is identified among the non-authorized speakers); 
in response to determining that the second voice signal includes a voice of a second user, prevent the second voice signal from being transmitted into the second conference call (para [0022], where non-matching voices are filtered out and only the authorized speaker's voice is transmitted); and
generate a second voice profile of the second user based on the second voice signal captured by the media device (para [0031], where samples from each user are recorded when they speak at the beginning of the call).  

Regarding claim 11, Chu teaches:
The system of claim 9, wherein the audio input circuitry comprises a microphone, and wherein the control circuitry configured to prevent the second voice signal from being transmitted into the second conference call is further configured to mute the microphone for a predetermined period of time (para [0022-23], where participants' phones are muted if they are not authorized, and para [0026], [0030], where speakers have authorized time periods to speak, and other speakers cannot be heard in that time).  

Regarding claim 13, Chu teaches:
The system of claim 9, wherein the control circuitry configured to generate the voice profile of the first user of the media device is further configured to: 
identify a base frequency of the first voice signal (para [0022], where the fundamental frequency is determined);  
determine a plurality of voice characteristics of the first voice signal (para [0022], where voice characteristics are analyzed); and 
store, in association with the first user, the base frequency and the plurality of voice characteristics (para [0022], where a sample is created and stored, where the sample includes the voice characteristics).

Regarding claim 14, Chu teaches:
The system of claim 13, wherein the plurality of voice characteristics includes at least one characteristic selected from the group consisting of pitch, intonation, accent, loudness, and rate (para [0022], where amplitude or loudness and rate of speaking are analyzed).  

Regarding claim 17, Chu teaches:
A system for filtering unwanted sounds from a conference call, the system comprising: 
means for generating a voice profile of a first user of a media device based on a first voice signal captured by the media device during a first conference call (para [0021-22], [0027], where information about participants in a conference call are stored, including voice samples collected in a call); and 
means for, during a second conference call: 
analyzing a second voice signal captured by the media device during the second conference call (para [0022], where non-authorized voices are detected); 
determining, using the voice profile of the first user, that the second voice signal includes a voice of a second user different from the first user (para [0022], where the authorized speaker's voice is identified among the non-authorized speakers); 
in response to determining that the second voice signal includes a voice of a second user, preventing the second voice signal from being transmitted into the second conference call (para [0022], where non-matching voices are filtered out and only the authorized speaker's voice is transmitted), and
generating a second voice profile of the second user based on the second voice signal captured by the media device (para [0031], where samples from each user are recorded when they speak at the beginning of the call).  

Regarding claim 19, Chu teaches:
The system of claim 17, wherein the second voice signal is captured using a microphone, and wherein the means for preventing the second voice signal from being transmitted into the second conference call comprises means for muting the microphone for a predetermined period of time (para [0022-23], where participants' phones are muted if they are not authorized, and para [0026], [0030], where speakers have authorized time periods to speak, and other speakers cannot be heard in that time).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu, in view of McDysan et al. (US 2013/0051543 A1), hereinafter referred to as McDysan.

Regarding claim 4, Chu teaches:
The method of claim 1, further comprising: 
analyzing a third voice signal captured by the media device during the second conference call (para [0031], [0036], where a user announces their presence in a meeting);
Chu does not teach:
determining whether the third voice signal no longer includes the second voice; and 
in response to determining that the third voice signal no longer includes the second voice, allowing the third voice signal to be transmitted into the second conference call.  
McDysan teaches:
determining whether the third voice signal no longer includes the second voice (para [0056-57], where a device mutes when a background speaker is detected, and unmutes after a period of silence); and 
in response to determining that the third voice signal no longer includes the second voice, allowing the third voice signal to be transmitted into the second conference call (para [0056-57], where a device mutes when a background speaker is detected, and unmutes after a period of silence).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chu by using the automatic muting/unmuting of McDysan (McDysan para [0056-57]) in the conference call of Chu (Chu para [0021-22]) so that the system will automatically mute based on presence of specific background voices (McDysan para [0032]).

Regarding claim 12, Chu teaches:
The system of claim 9, wherein the control circuitry is further configured to: 
analyze a third voice signal captured by the media device during the second conference call (para [0031], [0036], where a user announces their presence in a meeting);
Chu does not teach:
determine whether the third voice signal no longer includes the second voice; and 
in response to determining that the third voice signal no longer includes the second voice, allow the third voice signal to be transmitted into the second conference call.  
McDysan teaches:
determine whether the third voice signal no longer includes the second voice (para [0056-57], where a device mutes when a background speaker is detected, and unmutes after a period of silence); and 
in response to determining that the third voice signal no longer includes the second voice, allow the third voice signal to be transmitted into the second conference call (para [0056-57], where a device mutes when a background speaker is detected, and unmutes after a period of silence).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chu by using the automatic muting/unmuting of McDysan (McDysan para [0056-57]) in the conference call of Chu (Chu para [0021-22]) so that the system will automatically mute based on presence of specific background voices (McDysan para [0032]).

Regarding claim 20, Chu teaches:
The system of claim 17, further comprising: 
means for analyzing a third voice signal captured by the media device during the second conference call (para [0031], [0036], where a user announces their presence in a meeting);
Chu does not teach:
means for determining whether the third voice signal no longer includes the second voice; and 
means for, in response to determining that the third voice signal no longer includes the second voice, allowing the third voice signal to be transmitted into the second conference call.
McDysan teaches:
means for determining whether the third voice signal no longer includes the second voice (para [0056-57], where a device mutes when a background speaker is detected, and unmutes after a period of silence); and 
means for, in response to determining that the third voice signal no longer includes the second voice, allowing the third voice signal to be transmitted into the second conference call (para [0056-57], where a device mutes when a background speaker is detected, and unmutes after a period of silence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chu by using the automatic muting/unmuting of McDysan (McDysan para [0056-57]) in the conference call of Chu (Chu para [0021-22]) so that the system will automatically mute based on presence of specific background voices (McDysan para [0032]).

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu, in view of Frost et al. (US 2020/0401466 A1), hereinafter referred to as Frost.

Regarding claim 7, Chu teaches:
The method of claim 1, wherein generating the voice profile of the first user of the media device comprises:
Chu does not teach:
transcribing the first voice signal into corresponding text; 
identifying subject matter of the text; 
comparing the identified subject matter with a user profile associated with the first user, wherein the user profile of the first user comprises a list of subjects with which the first user is familiar; 
determining, based on the comparing, whether the identified subject matter matches a subject of the list of subjects; and 
in response to determining that the identified subject matter matches a subject of the list of subjects, identifying the first voice signal as corresponding to the first user.  
Frost teaches:
transcribing the first voice signal into corresponding text (para [0052], where speech to text is performed); 
identifying subject matter of the text (para [0055], where identified topics are received); 
comparing the identified subject matter with a user profile associated with the first user, wherein the user profile of the first user comprises a list of subjects with which the first user is familiar (para [0055], where identified topics are compared to user topic profiles, where the user topic profiles include listed subjects as in para [0051]); 
determining, based on the comparing, whether the identified subject matter matches a subject of the list of subjects (para [0055], where matches are determined between the topic and user topic profiles); and 
in response to determining that the identified subject matter matches a subject of the list of subjects, identifying the first voice signal as corresponding to the first user (para [0055], where the matching users are identified as potentially interested).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chu by using the subject matter of Frost (Frost para [0055]) in identifying a participant of Chu (Chu para [0021-22]) in order to notify a potentially interested user if a conversation having the topic of interest is occurring (Frost para [0055]).

Regarding claim 15, Chu teaches:
The system of claim 9, wherein the control circuitry configured to generate the voice profile of the first user of the media device is further configured to:
Chu does not teach:
transcribe the first voice signal into corresponding text; 
identify subject matter of the text; 
compare the identified subject matter with a user profile associated with the first user, wherein the user profile of the first user comprises a list of subjects with which the first user is familiar; 
determine, based on the comparing, whether the identified subject matter matches a subject of the list of subjects; and 
in response to determining that the identified subject matter matches a subject of the list of subjects, identify the first voice signal as corresponding to the first user.  
Frost teaches:
transcribe the first voice signal into corresponding text (para [0052], where speech to text is performed); 
identify subject matter of the text (para [0055], where identified topics are received); 
compare the identified subject matter with a user profile associated with the first user, wherein the user profile of the first user comprises a list of subjects with which the first user is familiar (para [0055], where identified topics are compared to user topic profiles, where the user topic profiles include listed subjects as in para [0051]); 
determine, based on the comparing, whether the identified subject matter matches a subject of the list of subjects (para [0055], where matches are determined between the topic and user topic profiles); and 
in response to determining that the identified subject matter matches a subject of the list of subjects, identify the first voice signal as corresponding to the first user (para [0055], where the matching users are identified as potentially interested).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chu by using the subject matter of Frost (Frost para [0055]) in identifying a participant of Chu (Chu para [0021-22]) in order to notify a potentially interested user if a conversation having the topic of interest is occurring (Frost para [0055]).

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu, in view of Mahmood et al. (US 2021/0090575 A1), hereinafter referred to as Mahmood.

Regarding claim 8, Chu teaches:
The method of claim 1, wherein generating the voice profile of the first user of the media device comprises:
Chu does not teach:
transcribing the first voice signal into corresponding text; 
processing the text to determine a language usage level; 
comparing the language usage level with an age of the first user; 
determining, based on the comparing, whether the language usage level matches the age of the first user; and 
in response to determining that the language usage level matches the age of the first user, identifying the first voice signal as corresponding to the first user.  
Mahmood teaches:
transcribing the first voice signal into corresponding text (para [0056], where the input speech is converted to text); 
processing the text to determine a language usage level (para [0200], where the system extrapolates an age based on characteristics of the input); 
comparing the language usage level with an age of the first user (para [0198], [0200], where the age range is used to determine an assistant or response to use); 
determining, based on the comparing, whether the language usage level matches the age of the first user (para [0198], [0200], where the age range is used to determine an assistant or response to use); and 
in response to determining that the language usage level matches the age of the first user, identifying the first voice signal as corresponding to the first user (para [0198], [0200], where an assistant or response is chosen based on the determined age matching a certain range).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chu by using the age of Mahmood (Mahmood para [0200]) in identifying a participant of Chu (Chu para [0021-22]) in order to select an appropriate assistant or response to the input (Mahmood para [0198]).

Regarding claim 16, Chu teaches:
The system of claim 9, wherein the control circuitry configured to generate the voice profile of the first user of the media device is further configured to: 
Chu does not teach:
transcribe the first voice signal into corresponding text; 
process the text to determine a language usage level; 
compare the language usage level with an age of the first user; 
determine, based on the comparing, whether the language usage level matches the age of the first user; and 
in response to determining that the language usage level matches the age of the first user, identify the first voice signal as corresponding to the first user.
Mahmood teaches:
transcribe the first voice signal into corresponding text (para [0056], where the input speech is converted to text); 
process the text to determine a language usage level (para [0200], where the system extrapolates an age based on characteristics of the input); 
compare the language usage level with an age of the first user (para [0198], [0200], where the age range is used to determine an assistant or response to use); 
determine, based on the comparing, whether the language usage level matches the age of the first user (para [0198], [0200], where the age range is used to determine an assistant or response to use); and 
in response to determining that the language usage level matches the age of the first user, identify the first voice signal as corresponding to the first user (para [0198], [0200], where an assistant or response is chosen based on the determined age matching a certain range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chu by using the age of Mahmood (Mahmood para [0200]) in identifying a participant of Chu (Chu para [0021-22]) in order to select an appropriate assistant or response to the input (Mahmood para [0198]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0076713 A1 para [0035], [0037] teach voiceprint matching and profile settings, as well as muting certain participant connections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658